 



Exhibit 10.25

 

English translation for convenience purposes only

 

SPD BANK

 

Gold Lease Agreement

 

Lease Party: _Wuhan Branch of Shanghai Pudong Development Bank Co., Ltd
(hereinafter as Party A)

Leased Party: _Wuhan Kingold Jewelry Co., Ltd_____(hereinafter as Party B)

Whereas:

Party A and Party B signed the Gold Lease Framework Agreement (hereinafter as
Framework Agreement) on the date of __July__/ _9__ day _2014_, document No.
GR2014027001_.

 

I. Transaction Content

 

1. Customer No. in Gold Exchange 0000000049 2. Gold Exchange Abbreviation Wuhan
Kingold 3. Type Au 99.99 4. Weight (KG) 197 kg 5. Settlement price 238.5 yuan/g
6. Lease gold market price 46,984,500 Yuan 7. Lease rate 3.2% per year 8. Lease
term 2015/4/10 - 2016/4/10 9. Deposit percentage 1.064% of lease gold market
value 10. Lease Expense Payment 1. Lease expense shall be paid in full when
Party B gains the leased gold.     √2. Party B shall pay the lease expense
quarterly.     3. Lease expense shall be paid in full when Party B returns the
gold. 11. Account Information 70160155200004126 12. Note  

 

II. When signing on the trade confirmation, the client should give the following
representations and warranties:

1. The client should make sure that he or she has filled in the trade
confirmation with the application for gold leasing trade correctly and neatly.

2. The signing representatives of this trade confirmation have been qualified
with valid authorization.

3. The client has already had a fully understanding to the clauses and relative
risks of the trade.

4. The client should authorize your bank to deduct the relevant leasing cost
from the settlement account (see Item 11 “settlement account information” from
the above table) opened in your bank directly.

 

III. Other clauses:

1.Here, the client has confirmed that by the end of handing in the trade
confirmation with valid signature of authorized representatives and the reserved
seal, the framework agreement and the “representations, warranties as well as
commitments” on the trade confirmation are all real and valid without any
“defaults”. The relevant definitions on the trade confirmation share the same
meaning with those in framework agreement. Once the principal of your bank or
authorized agent has signed (or stamped) and stamped business seal on the trade
confirmation according to the framework agreement, the trade under this
confirmation would be reached. As the indivisible part of framework agreement,
this trade confirmation would operate in parallel with the framework agreement.



2.In order to ensure the implementation of the trade mentioned above, the client
agrees to pay the cash deposit to your bank based on the margin ratio listed on
the trade confirmation and sign the Margin Pledge Contract with your bank to
provide pledge guarantee to the trade under this confirmation.

 

 

 

 

English translation for convenience purposes only

 

Party A (seal or special seal for contract) Party B (seal or reserved signature)
Legal representative/director or agent Legal representative (Signature or seal)
(Signature or seal)         Residence: Principle business address Code of
Shanghai Gold Exchange Code of Shanghai Gold Exchange Postal code: Postal code:
Telephone: Telephone: Fax. : Fax.: E-mail: E-mail: Contact person: Contact
person: Signature date: 2015/4/10 Signature date: 2015/4/10

 

 

 